      Case 1:15-cr-00866-WHP Document 82 Filed 05/28/21 Page 1 of 2




                                 LAW OFFICE OF
                             STEPHANIE M. CARVLIN, ESQ.
                                 140 Broadway, Suite 4610
                                New York, New York 10005


STEPHANIE M. CARVLIN, ESQ.                                  TELEPHONE: 212-748-1636
                                                            FAX: 212-858-7750
                                                            E-MAIL: CARVLIN@HOTMAIL.COM


                                     May 28, 2021


Honorable William H. Pauley
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

       Re:     United States v. Roger Thomas Clark
               15-cr-866 (WHP)

Dear Judge Pauley:

        I write to update the Court on the status of Roger Clark’s health. I met with
him today at the Metropolitan Detention Center. Mr. Clark reports that, after fearing
that his condition was permanent, he now feels that he has begun to improve. His
stamina has increased to the extent that he now is able to be out of bed and
functioning for up to four or five hours a day. However, he advised me that he
continues to have difficulty concentrating, and he tires easily. For example, he told
me that when he was called down for his legal visit with me, he was taking a nap.
When he left the visit, which was quite brief, he intended to go back to his cell to
sleep.

      I ask that the Court permit me to submit another status letter in two weeks,
on June 11, 2021. If Mr. Clark continues to improve, I would anticipate setting a
sentence date at that time.

        I have conferred with the government, and the government has no objection
to this request.


                                                   Respectfully submitted,


                                                   __________/s/__________
                                                   Stephanie Carvlin
      Case 1:15-cr-00866-WHP Document 82 Filed 05/28/21 Page 2 of 2




cc:    AUSA Michael Neff
       AUSA Vladislav Vainberg (via ECF)
